Citation Nr: 1140986	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-19 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for the period March 26, 2007, through April 3, 2007.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to August 1976.  The claimant in this case is a private medical provider who treated the Veteran from March 23, 2007, to April 3, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 determination of the Medical Administration Services of the Department of Veterans Affairs (VA) Medical Center in Little Rock, Arkansas, which approved payment for unauthorized medical expenses incurred at Baptist Medical Center from March 23, 2007, to March 25, 2007, but denied payment for expenses incurred from March 26, 2007, to April 3, 2007.

This case was previously before the Board in October 2009 and July 2010 and was remanded so that the claimant could be afforded a hearing at a local VA office before a member of the Board.  The appellant subsequently withdrew his request for a travel Board hearing in March 2011.


FINDINGS OF FACT

1.  The Veteran was brought to Baptist Hospital for complaints of "feeling sick," nausea, dyspnea, and tremors. 

2.  The Veteran was treated and his condition was stabilized as of April 2, 2007, to the degree where he could have been feasibly transferred to the VA Medical Center in Little Rock, Arkansas. 


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility between March 26, 2007, and April 2, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123, 17.1000, 17.1001, 17.1002, 17.1003, 17.1004 (2011). 

2.  The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility on April 3, 2007, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123, 17.1000, 17.1001, 17.1002, 17.1003, 17.1004 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board's decision to proceed in adjudicating this claim, rather than remanding it for assistance or additional notification, does not prejudice the appellant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Payment for Unauthorized Private Medical Expenses

The appellant seeks payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for the period March 26, 2007, through April 3, 2007.  

The VA regulation relevant to this case is found in 38 C.F.R. § 17.1002.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)	A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)	The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i)	The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

A claim for payment or reimbursement must be filed within 90 days after the date the Veteran was discharged from the facility that furnished such treatment or within 90 days of the death of the Veteran, if such death occurred during the stay of the facility that provided emergency treatment for the Veteran.  38 C.F.R. § 17.1004(d).  The word "claimant" includes a person or organization who paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

The Board notes that there was a legislative change of 38 U.S.C.A. § 1725, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006). 

According the Statement of the Case (SOC), issued in May 2008, the claim for the March 2007 to April 2007 treatment was received in March 2007 and that the claim was deemed to be abandoned for lack of medical records.  The medical records were submitted by the appellant in November 2007 and in December 2007 specific medical records (progress notes) were requested for complete review by a Fee Clinical Coordinator.  In March 2008 medical records were received from Baptist Medical Center and the Fee Clinical Coordinator was noted to have reviewed the claim and payment was authorized from March 23, 2007, to March 25, 2007, the point of stabilization.  Subsequently, the appellant appealed the determination.

The SOC further indicates that the Veteran was not in receipt of any service-connected disability benefits.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is not warranted and consideration will be given as to whether payment is warranted pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725.

In addition to the above, the Board notes that by virtue of the grant of three days of payment pursuant to the Veterans Millennium Health Care and Benefits Act, it has been assumed the Veteran was treated at a hospital emergency department or a similar facility held out as providing emergency care to the public; that the treatment was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health; that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; that the Veteran could not have been safely transferred to a VA or other Federal facility during that period; that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; that the Veteran was financially liable to the provider of emergency treatment for the treatment; that the Veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and that if the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

The Board notes that in a medical record from Baptist Health, dated in March 23, 2007, the Veteran was treated for "feeling sick" and nausea.  He had no complaints of chest pain but complained of general aches, dyspnea, and tremulousness.

The Board notes that in a medical record from Baptist Health, dated March 25, 2007, that the plan was to continue care at Baptist Health but to transfer to the VA Hospital as soon as possible.

In a medical note dated March 26, 2007, it was noted that the VA Medical Center was contacted and it was noted that the Veteran's name was on the list for a bed and that the Veteran would be accepted for transfer when a bed was available.

In a medical note dated March 28, 2007, it was noted that no medical bed was available at the VA Medical Center.

In a medical note, dated March 30, 2007, it was noted that the Veteran was accepted to rehabilitation at the North Little Rock VA on April 2, 2007.

Lastly, in a medical record, dated April 2, 2007, it was noted the plan was "to VA hopefully . . . if bed available."

The medical records reveal that multiple contacts were made attempting to arrange transfer of the Veteran from the private facility to a VA facility between March 26, 2007, and March 30, 2007.  Prior to the contact dated March 30, 2007, the private facility was notified that there was no bed available for the Veteran and in March 30, 2007, the Veteran was tentatively accepted to be transferred to the Little Rock VA Medical Center rehabilitation unit on April 2, 2007.  As such, the Board finds that the Veteran could not be safely transferred to a Department facility or other Federal facility prior to April 2, 2007, because such facility was not capable of accepting such transfer.  Therefore, entitlement to payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for the period March 26, 2007, through April 2, 2007, is granted.

There is no evidence of records indicating that the April 2, 2007, transfer from the private facility to the VA facility in Little Rock, Arkansas, was not accomplished or that a bed for the Veteran was unavailable for the Veteran subsequent to April 2, 2007.  As such, in light of the March 30, 2007, communication indicating that a rehabilitation bed was available for the Veteran at the VA in Little Rock, Arkansas, effective April 2, 2007, and as no medical records indicating that the Veteran was treated on April 3, 2007, have been submitted, entitlement to payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for April 3, 2007, is denied.


ORDER

Entitlement to payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for the period March 26, 2007, through April 2, 2007, is granted.

Entitlement to payment for unauthorized private medical expenses incurred at Baptist Medical Center in Little Rock, Arkansas, for April 3, 2007, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


